COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Russell and Athey
              Argued at Fredericksburg, Virginia
UNPUBLISHED




              RONALD P. FERRY
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1134-19-4                                      JUDGE GLEN A. HUFF
                                                                                 FEBRUARY 4, 2020
              SANDRA M. BEARD


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                Robert J. Smith, Judge

                               Andrew Hoffman (Solan | Alzamora, PLLC, on briefs), for
                               appellant.

                               (Lily A. Saffer; Surovell Isaacs & Levy, PLC, on brief), for
                               appellee. Appellee submitting on brief.


                     Ronald P. Ferry (“husband”) appeals from the trial court’s order that, in relevant part,

              ordered him to pay Sandra M. Beard (“wife”) her marital share of his pension payments,

              awarded wife attorney’s fees, and denied husband’s request for attorney’s fees. For the

              following reasons, this Court affirms.

                                                       I. BACKGROUND

                     Husband and wife were divorced on August 26, 2005. The issue of spousal support was

              submitted to the trial court, which awarded wife $650 per month for ten years. The final decree

              also incorporated a separation and property settlement agreement (the “Agreement”) dated

              August 23, 2005. The Agreement provided that wife would receive one-half the marital share of

              husband’s pension:

                               Husband is an employee of ABC, Inc. Husband will be eligible for
                               monthly retirement benefits under the ABC, Inc. pension plan

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               based upon employment with ABC, Inc. The parties agree that a
               court of competent jurisdiction shall enter an order which directs
               the plan providers of the ABC, Inc. pension to pay directly to Wife
               such amount as is equal to one-half (½) of the marital share plus
               the passive growth of Husband’s gross monthly annuity under
               ABC, Inc. pension plan, as, if, and when payable to Husband. . . .
               Husband shall execute such documents and perform such acts as
               may be necessary or required so that Wife shall receive her share
               of the gross monthly annuity . . . including but not limited to any
               forms which Husband is required to execute in order to effectuate
               the terms of this Agreement.

The Agreement further provides that the prevailing party in any subsequent enforcement action

would be entitled to attorney’s fees:

               Each Party shall bear his or her own attorney’s fees and costs
               associated with the negotiation and preparation of this Agreement.
               Provided, however, that in the event either Party shall be
               compelled to bring suit to enforce the terms of this Agreement, the
               prevailing Party in such enforcement action shall be due the
               reasonable attorneys’ fees and costs of such enforcement litigation.

       On February 23, 2015, wife filed a motion to modify spousal support and for other relief.

The motion sought a modification of spousal support due to an injury that left wife partially

disabled. The motion also alleged that husband was refusing to provide wife the necessary

information to allow her to prepare a Qualified Domestic Relations Order (“QDRO”) to divide

husband’s pension in accordance with the Agreement. It contended that husband had begun

drawing $2,700 per month from his pension, but none of those funds were being distributed to

wife as required under the Agreement.

       On May 6, 2015, wife filed a petition for rule to show cause. Wife contended that

husband was in arrears on his spousal support payments. It also reiterated the prior contentions

that husband had refused to provide wife with the necessary information to prepare a QDRO to

divide the pension payments and that husband had begun receiving pension payments but was

not distributing any of those funds to wife. On May 15, 2015, the trial court issued a

corresponding rule to show cause.

                                               -2-
       Shortly thereafter, on September 21, 2015, the matter was stayed pursuant to 11 U.S.C.

§ 362 by the United States Bankruptcy Court for the Eastern District of Virginia due to

husband’s then-ongoing bankruptcy proceeding.1 On October 9, 2015, wife filed a claim in

husband’s bankruptcy proceeding for $116,674, representing $31,674 in spousal support

arrearages and $85,000 for the unpaid marital share of husband’s pension.

       On June 16, 2016, the bankruptcy court issued a written order confirming husband’s

Chapter 13 bankruptcy plan. The court’s order clarified that the spousal support arrearage was a

priority claim that would be paid as set forth in the plan. Further, the claim regarding the

pension funds was a non-priority, disputed claim that was to be resolved in state court and any

payment on the claim would occur outside the plan. However, the pension claim would only be

discharged by the bankruptcy court following resolution of the state court litigation and

certification that the claim was paid in full in accordance with the state court litigation.

       The parties resumed litigation in the trial court in early 2018 and, on September 26, 2018,

wife filed a motion to reform the Agreement.2 Wife contended that reformation was appropriate

because the Agreement listed the incorrect pension plan due to either fraud perpetrated by

husband or, alternatively, a mutual mistake. Wife explained that during the bankruptcy

litigation, she discovered that husband was not eligible for an ABC, Inc. pension plan, as

indicated in the Agreement. Instead, husband was eligible for a Director’s Guild of America

(“DGA”) pension plan via his employment with ABC, Inc. Wife also noted that the bankruptcy


       1
          On September 21, 2015, the bankruptcy court issued a written order giving wife partial
relief from the automatic stay to allow her to pursue a spousal support modification and entry of
a QDRO pursuant to the terms of the Agreement. Nevertheless, this litigation remained inactive
during the bankruptcy suit until February 9, 2018, when wife filed a motion to set trial date.
       2
         On December 28, 2018, the bankruptcy court issued a second written order granting
wife partial relief from the automatic stay. This order superseded the 2015 order and granted
wife permission to seek reformation of the Agreement in addition to an appropriate QDRO and
modification of spousal support.
                                                -3-
proceedings confirmed that husband had been drawing payments from the DGA pension since

October 2011.

       The matters came before the trial court on March 27, 2019. From the bench, the trial

court dismissed the rule to show cause, determining that the failure to disclose information

needed to draft a QDRO was “not a matter for a rule to show cause.” The court then granted the

reformation, finding that husband “intentionally misled” wife into believing there would be an

ABC, Inc. pension in order to keep his DGA pension for himself. It ordered husband to pay wife

her portion of the pension payments retroactive to October 2011—when he began drawing from

his DGA pension—which amounted to $70,074. The trial court ordered husband to pay $200 per

month towards this arrearage, in recognition of his limited financial resources. The trial court

also awarded wife $35,000 in attorney’s fees, payable over two years, based on the Agreement’s

attorney’s fees provision. Lastly, the trial court granted wife’s request to modify spousal support

and awarded $1,000 per month for seven years. A written order was entered on June 13, 2019,

and this appeal followed.

                                 II. STANDARD OF REVIEW

       This Court reviews the interpretation of property and settlement agreements de novo. See

Plunkett v. Plunkett, 271 Va. 162, 166 (2006) (citing Eure v. Norfolk Shipbuilding & Drydock

Corp., 263 Va. 624, 631 (2002)). To the extent this case requires statutory interpretation, such

matters are also reviewed de novo. Friedman v. Smith, 68 Va. App. 529, 539 (2018).

                                         III. ANALYSIS

                                      A. Pension Payments

       Husband did not appeal the trial court’s ruling that granted wife’s motion to reform the

contract such that the pension provisions applied to husband’s DGA pension in lieu of the




                                               -4-
non-existent ABC, Inc. pension.3 Accordingly, it is undisputed that wife has a vested property

interest in 50% of the marital share of husband’s DGA pension plan, which amounts to $778.60

per month. See Irwin v. Irwin, 47 Va. App. 287, 294 (2005) (holding that one’s property right in

the marital share of his or her spouse’s pension that arises from a property settlement agreement

vests when it is incorporated into the final decree). Nor does husband argue that the Agreement,

as reformed, cannot be retroactively applied.

       Instead, husband argues only that nothing in the Agreement makes him personally

responsible for paying wife her marital share of his pension proceeds. Husband asserts that,

because he is not personally responsible for the payments, there is no basis in the Agreement to

require him to repay to wife her marital share of the payments he has been receiving since

October 2011.

       The plain language of the Agreement refutes husband’s assertion. The Agreement

provides that “Husband shall . . . perform such acts as may be necessary or required so that Wife

shall receive her share of the gross monthly annuity.” Thus, the Agreement does provide a basis

for the trial court to order retroactive payments.

       Furthermore, husband’s argument that the Agreement did not make him personally liable

is foreclosed by this Court’s precedent. This Court has repeatedly affirmed a trial court’s power

to retroactively order one spouse to make payments to the other when pension payments are not

distributed as required under a property settlement agreement. See, e.g., Irwin, 47 Va. App. at

292-99 (holding that the trial court abused its discretion when it refused to order one party to

retroactively reimburse the other for pension payments that did not conform to their separation

agreement); Williams v. Williams, 32 Va. App. 72, 75-78 (2000) (affirming a trial court’s order


       3
         The trial court granted the reformation “based upon [wife]’s unilateral mistake
accompanied by [husband]’s fraud.” As noted above, husband does not challenge on appeal
these findings by the trial court.
                                               -5-
that one spouse retroactively reimburse the other for insufficient pension payments). Such power

arises from Code § 20-107.3(K)(4), which grants courts the power to “[m]odify any order . . .

intended to affect or divide any pension . . . to revise or conform its terms so as to effectuate the

expressed intent of the order.”

       Once the trial court determined that wife was not receiving the pension payments she had

a vested right to receive, it was empowered to modify its order to effectuate those payments. See

Williams, 32 Va. App. at 76. Indeed, refusal to do so would have been reversible error. See

Irwin, 47 Va. App. at 297.

       In sum, the plain language of the Agreement provides a basis to order the retroactive

payments. Furthermore, Code § 20-107.3(K)(4) granted the trial court authority to modify its

prior orders in order to require such payments. Therefore, the trial court did not err in ordering

husband to repay the portion of the pension payments he received that belonged to wife.

                                         B. Attorney’s Fees

       Husband’s second and third assignments of error are correlated. In his second

assignment of error, husband argues that the trial court erred in awarding wife attorney’s fees.

Husband contends that, under the terms of the Agreement, attorney’s fees could only be awarded

to the party which prevailed on an enforcement action. Husband argues that the only

enforcement action was the rule to show cause, which was dismissed. Therefore, husband

contends that there was no basis to award wife attorney’s fees. Furthermore, in his third

assignment of error, husband contends that he prevailed on the enforcement action because the

rule to show cause was dismissed. Therefore, husband argues, the trial court also erred in

denying him attorney’s fees.

       Generally, whether to award attorney’s fees in proceedings related to divorce decrees “is

a matter submitted to the sound discretion of the trial court and reviewable on appeal only for an

                                                 -6-
abuse of discretion.” Kane v. Szymczak, 41 Va. App. 365, 375 (2003) (internal quotation marks

and citations omitted). Nevertheless, “[a]n abuse of discretion can be found if the trial court uses

an improper legal standard in exercising its discretionary function.” Congdon v. Congdon, 40

Va. App. 255, 262 (2003) (internal quotation marks and citation omitted). “In suits for divorce

. . . if a . . . contract signed by the party to whom such relief might otherwise be awarded is filed

before entry of a final decree, no decree or order directing the payment of . . . counsel fee . . .

shall be entered except in accordance with that . . . contract.” Jones v. Gates, 68 Va. App. 100,

106 (2017) (omissions in original) (quoting Code § 20-109(C)). Therefore, if a property

settlement agreement contains a provision awarding attorney’s fees, a court abuses its discretion

if it fails to abide by the terms of the agreement in awarding attorney’s fees. See Rutledge v.

Rutledge, 45 Va. App. 56, 61-62 (2005).

       “[P]roperty settlement agreements are contracts and subject to the same rules . . . of

interpretation as other contracts.” Irwin, 47 Va. App. at 292-93 (quoting Smith v. Smith,

3 Va. App. 510, 513 (1986)). In reviewing a property settlement agreement, this Court

determines “the intent of the parties and the meaning of the language . . . from an examination of

the entire instrument, giving full effect to the words the parties actually used.” Jones, 68

Va. App. at 106 (quoting Layne v. Henderson, 232 Va. 332, 337-38 (1986)). “Where there is no

ambiguity in the terms of a contract, [this Court] must construe it as written.” Smith, 3

Va. App. at 514.

       The Agreement provides that “in the event either Party shall be compelled to bring suit to

enforce the terms of this Agreement, the prevailing Party in such enforcement action shall be due

the reasonable attorneys’ fees and costs of such enforcement litigation.” “Enforcement is

defined as ‘[t]he act or process of compelling compliance with a . . . decree or agreement.’”

Jones, 68 Va. App. at 107 (quoting Enforcement, Black’s Law Dictionary (9th ed. 2009)).

                                                 -7-
Wife’s attempt to effectuate her vested right under the Agreement to 50% of the marital share of

husband’s pension was plainly an enforcement action. Indeed, husband agreed that the rule to

show cause was an enforcement action. Husband contends, however, that wife’s concomitant

motions—which sought the same result—were not enforcement actions. In essence, husband

claims that the analysis of whether an action is an enforcement action turns on the procedural

mechanism utilized. In doing so, husband places heavy reliance on this Court’s decision in

Jones. Jones, however, lends no credence to husband’s attempt to elevate procedure over

substance.

       In Jones, the two parties disagreed on the proper language that would be included in a

Military Qualifying Court Order (“MQCO”) that was required to divide the husband’s military

retirement in accordance with a property settlement agreement. 68 Va. App. at 104. The dispute

came before the trial court, which entered a modified version of wife’s MQCO. Id. Husband

then sought attorney’s fees under the parties’ property settlement agreement, arguing that the

MQCO hearing was an enforcement action and that he prevailed. This Court affirmed the trial

court’s denial of husband’s motion for attorney’s fees, holding that the request to enter an

MQCO was not an enforcement action. The Court noted that “[a]n action to enforce a

contractual obligation often originates with a rule to show case.” Id. at 107 (emphasis added)

(collecting cases). However, it explained that the key characteristic that distinguishes an

enforcement action is whether one party is “in default of the agreement” or whether the parties

are “merely acting in furtherance of the agreement.” Id. This Court determined that the MQCO

hearing was not an enforcement action because neither party was in default and wife was acting

in furtherance of the property settlement agreement.

       Husband’s focus on the procedural mechanism that brings an issue before a court is

misplaced. As Jones explained, the key distinction is whether the action was brought because

                                               -8-
one party is in default of their obligations. Accordingly, enforcement actions are not limited to

rules to show cause. See, e.g., Stacy v. Stacy, 53 Va. App. 38, 49-50 (2008) (recognizing that

wife’s defense of husband’s motion to terminate spousal support may qualify as an enforcement

action and remanding the case for consideration of wife’s request for attorney’s fees).

       Here, husband was in default of the Agreement. The trial court found that he

“intentionally misled” wife in order to hide his actual pension account when the Agreement was

made. He refused to disclose any information related to his pension account for well over a

decade. Husband began drawing the pension proceeds without notifying wife or providing her

any of the funds in which she had a vested property right. Because of husband’s deception,

$70,074 of pension proceeds were misappropriated to him despite wife having equitable title to

those funds. Wife’s actions sought to enter an appropriate QDRO and to recover the funds

which were misappropriated by fault of husband. Under these circumstances, wife’s action for

reformation of the Agreement and retroactive payment were enforcement actions.4

                                       IV. CONCLUSION

       Wife had a vested property right to husband’s pension payments, and the Agreement

required that husband take necessary measures to ensure that wife received her share of the

payments. Therefore, the trial court did not err in ordering husband to reimburse wife for the

payments he received in violation of her property rights. Furthermore, wife prevailed on the




       4
         This conclusion is underscored by the language of the Agreement. Although the
Agreement does not define an “enforcement action,” it unambiguously equates an enforcement
action with its antecedent: a “suit to enforce the terms of [the] Agreement.” Thus, wife’s
“enforcement action” is not restricted to a single pleading at the trial court; it consists of the
entire “suit to enforce the terms of [the] Agreement.” In other words, the “enforcement action”
incorporates the entirety of wife’s cause of action to effectuate her vested property right in 50%
of the marital share of husband’s pension. This includes not only the rule to show cause, but
wife’s concomitant motions which sought the same relief as well.

                                               -9-
enforcement action seeking reformation and reimbursement. Accordingly, the trial court did not

err when it awarded wife attorney’s fees and denied husband’s request for attorney’s fees.

       Furthermore, both parties requested attorney’s fees in connection with this appeal. Like

the proceeding in the trial court, this appeal is an “enforcement action” within the meaning of the

Agreement.5 Therefore, wife is entitled to appellate attorney’s fees under the agreement as the

prevailing party. Accordingly, this Court remands this matter to the trial court to determine what

fees wife, as the prevailing party in this appeal, is entitled to under the terms of the Agreement.

                                                                           Affirmed and remanded.




       5
          At oral argument, husband argued he was entitled to appellate attorney’s fees because
the appeal was a further proceeding seeking enforcement of his rights under the Agreement.
Essentially, he argued that an appeal of an enforcement action is itself an enforcement action.
Husband is bound by that argument. Cangiano v. LSH Bldg. Co., 271 Va. 171, 181 (2006) (“A
party may not approbate and reprobate by taking successive positions in the course of litigation
that are either inconsistent with each other or mutually contradictory.”). Because this Court now
concludes that the entire case below was an enforcement action, husband’s argument necessarily
means the entire case in this Court is an enforcement action.

                                               - 10 -